


Exhibit 10.14.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 9th
day of February, 2010 (the “Execution Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD PHARMACEUTICALS,
INC., a Delaware corporation (formerly known as Microbia, Inc.) (“Tenant”).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Tenant entered into that certain
Lease dated as of January 12, 2007, as amended by that certain First Amendment
to Lease dated as of April 9, 2009 (collectively, as the same may have been
otherwise amended, supplemented or modified from time to time,  the “Lease”),
whereby Tenant leases certain premises (the “Original Premises”) from Landlord
at 301 Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.            WHEREAS, Tenant desires to lease additional premises from
Landlord; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.

 

2.             Rights of Building Tenants in Additional Premises.  As of the
Execution Date, Landlord represents and warrants that no other person or entity
has any enforceable rights with respect to the leasing or occupancy of the
Additional Premises as a tenant.

 

3.             Additional Premises.  As of the Execution Date, Landlord hereby
leases to Tenant approximately 50,000-60,000 contiguous rentable square feet of
additional premises located on the third floor of the Building, as depicted on
Exhibit A attached hereto (the “Additional Premises”).  The Additional Premises
will be occupied in two phases.  The first phase (the “Additional Premises
Initial Phase”) shall consist of at least 30,000 rentable square feet of space
and the second phase (the “Additional Premises Second Phase”) shall consist of
an amount of rentable square footage to be determined by Tenant, provided that
the total Additional Premises shall not exceed 60,000 rentable square feet of
space and shall not be less than 50,000 rentable square feet of space.  The
actual rentable square footage and actual useable square footage of the
Additional Premises Initial Phase and the Additional Premises Second Phase will
be adjusted and mutually agreed to between Landlord and Tenant based upon the
actual constructed rentable square footage and actual constructed usable square
footage determined in accordance with the Measurement Standard.  Tenant shall
have the right, subject to the limitations set forth above, to determine the
size of the Additional Premises

 

--------------------------------------------------------------------------------


 

Second Phase until the earlier of (a) such time that Landlord presents a bona
fide offer on any remaining unoccupied space on the third floor of the Building
that could include a portion of the Additional Premises Second Phase to a third
party and (b) December 31, 2010; provided that Landlord shall give Tenant
written notice at least 10 business days prior to making or accepting any offer
under clause (a).  If any such offer does not result in a binding obligation to
lease the remaining space, Landlord shall advise Tenant of the same and Tenant
shall again have the right to adjust the actual square footage of the Additional
Premises Second Phase as provided in the previous sentence.

 

4.             Term Commencement Date.  The term with respect to the Additional
Premises shall commence upon the Execution Date and shall terminate, subject to
any extension options granted pursuant to the Lease, simultaneous with the
expiration of the Term.  From and after the Execution Date, the term “Premises,”
as used in the Lease, shall mean the Original Premises plus the Additional
Premises and, except as otherwise provided herein, all provisions of the Lease,
including (without limitation) the option to extend the Term as set forth in
Section 3.03 of the Lease, shall apply to such Premises.

 

5.             Additional Premises Initial Phase Rent Commencement Date.  Rent,
with respect to the Additional Premises Initial Phase, shall commence upon
substantial completion of the Finish Work within the Additional Premises Initial
Phase and Tenant’s occupancy thereof for the conduct of its business, but in no
event later than July 1, 2010 (the “Additional Premises Initial Phase Rent
Commencement Date”).  Following the Additional Premises Initial Phase Rent
Commencement Date, Landlord and Tenant shall enter into an amendment to the
Lease, as amended hereby, memorializing the actual useable square footage and
the actual rentable square footage of the Additional Premises Initial Phase, the
Additional Premises Initial Phase Rent Commencement Date, an appropriate
adjustment to Tenant’s Pro Rata Share and the Additional Premises Finish Work
Allowance with respect thereto.

 

6.             Additional Premises Second Phase Rent Commencement Date.  Rent,
with respect to the Additional Premises Second Phase, shall commence upon
substantial completion of the Finish Work within the Additional Premises Second
Phase and Tenant’s occupancy thereof for the conduct of its business, but in no
event later than July 1, 2011 (the “Additional Premises Second Phase Rent
Commencement Date”). Following the Additional Premises Second Phase Rent
Commencement Date, Landlord and Tenant shall enter into an amendment to the
Lease, as amended hereby, memorializing the actual useable square footage and
the actual rentable square footage of the Additional Premises Second Phase, the
Additional Premises Second Phase Rent Commencement Date, an appropriate
adjustment to Tenant’s Pro Rata Share and the Additional Premises Finish Work
Allowance with respect thereto.

 

7.             Tenant’s Pro Rata Share.  Tenant’s Pro Rata Share shall be
increased on the Additional Premises Initial Phase Rent Commencement Date to
include the actual rentable square footage of the Additional Premises Initial
Phase in the calculation of Tenant’s Pro Rata Share.  Tenant’s Pro Rata Share
shall be further increased on the Additional Premises Second Phase Rent
Commencement Date to include the actual rentable square footage of the
Additional Premises Second Phase in the calculation of Tenant’s Pro Rata Share.

 

--------------------------------------------------------------------------------


 

8.             Base Rent/Annual Adjustments:  The initial Base Rent for (i) the
Additional Premises Initial Phase shall be $42.00 per rentable square foot per
year and (ii) the Additional Premises Second Phase shall be $42.50 per rentable
square foot per year commencing on the respective Rent Commencement Date for
each phase.  Base Rent for the Additional Premises Initial Phase shall be
increased during the initial Term on each annual anniversary of the Additional
Premises Initial Phase Rent Commencement Date by fifty cents ($0.50) per
rentable square foot per year.  Base Rent for the Additional Premises Second
Phase shall be increased during the initial Term on each annual anniversary of
the Additional Premises Second Phase Rent Commencement Date by fifty cents
($0.50) per rentable square foot per year.  Base Rent for the Additional
Premises shall not be increased on the Interim Date as provided in Section 1.16
of the Lease.  Base Rent for the Additional Premises for any Extension Term or
Terms shall be determined in accordance with Section 1.16 of the Lease. 
Commencing on the respective Rent Commencement Date for each phase, the Base
Rent for such phase of the Additional Premises shall be paid in equal monthly
installments in advance on the first day of each and every calendar month during
the Term as set forth in Section 4.01 of the Lease.  To the extent the Rent
Commencement Date for either phase occurs before the actual rentable square
footage of such phase is determined in accordance with Section 3 of this
Amendment, the parties hereto agree to true up all payments of Rent for such
phase made prior to the date such actual square footage is determined within
thirty (30) days of the date such actual rentable square footage is determined. 
The parties will also make any appropriate adjustments and true ups for payments
of the Additional Premises Finish Work Allowance for such phase within thirty
(30) days of the date such actual rentable square footage is determined.

 

9.             Finish Work Allowance.  Landlord shall provide to Tenant an
additional Finish Work Allowance of Fifty-Five Dollars ($55.00) per rentable
square foot of Additional Premises (the “Additional Premises Finish Work
Allowance”) in order to fund, pursuant to the terms and procedures set forth in
Sections 10.04(c) and 10.05 of the Lease (including, without limitation,
Tenant’s rights under the last paragraph of Section 10.04(c)-2 of
Exhibit 10.04(c)), the design and construction by Tenant of the Finish Work with
respect to the Additional Premises; provided that, notwithstanding anything in
Sections 10.04(c) or 10.05 of the Lease to the contrary, (i) Tenant shall have
no obligation to pay or reimburse Landlord for any costs or expenses to review
or supervise the construction of the Finish Work with respect to the Additional
Premises, to review the Construction Documents related thereto or to assist with
government filings and (ii) Landlord’s approval of the Construction Documents
related to the Finish Work with respect to the Additional Premises shall not be
unreasonably withheld, conditioned or delayed.  The Finish Work Allowance
provided for the Additional Premises Initial Phase and the Additional Premises
Second Phase shall be determined based on the actual constructed rentable square
footage of each Phase.  The Finish Work Allowance for the Additional Premises
Initial Phase must be utilized for Finish Work constructed within the Additional
Premises Initial Phase and the Finish Work Allowance for the Additional Premises
Second Phase must be utilized for Finish Work constructed within the Additional
Premises Second Phase.  Tenant will not be required to remove the Finish Work
constructed within the Additional Premises at the end of the Term.

 

10.           Condition of Premises.   Tenant acknowledges that, other than as
set forth below or in the Lease, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the condition of the
Additional Premises, the Building or the Property, or with respect to the
suitability of the Additional Premises, the Building or the Property for the
conduct of Tenant’s

 

--------------------------------------------------------------------------------


 

business.  Tenant acknowledges that (a) it is fully familiar with the condition
of the Additional Premises and agrees to take the same in its condition “as is”
as of the Execution Date and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Additional Premises for Tenant’s occupancy or to
pay for or construct any improvements to the Additional Premises, except that
Landlord shall complete the items listed on Exhibit B attached hereto prior to
March 1, 2010  and provide the Finish Work Allowance as described in Section 9
above. Landlord hereby represents and warrants that, as of the Execution Date,
the common area of the Building and the Additional Premises are in compliance
with all Legal Requirements.

 

11.           Parking.  In addition to any existing Tenant rights to parking
spaces under the Lease, commencing on January 1, 2011, Landlord shall provide
Tenant with 1.0 parking spaces per 1,000 useable square feet (exclusive of
mechanical space) of Additional Premises Initial Phase, plus ten additional
spaces, at Landlord’s then-current prevailing monthly rate for parking spaces. 
Furthermore, commencing on the Additional Premises Second Phase Rent
Commencement Date, Landlord shall provide Tenant with 1.0 parking spaces per
1,000 useable square feet (exclusive of mechanical space) of Additional Premises
Second Phase at Landlord’s then-current prevailing monthly rate for parking
spaces.  Following such date, upon Tenant’s request, Tenant shall have the right
to temporarily use any additional parking spaces then-available for use at
Landlord’s then-current prevailing monthly rate for parking spaces until such
spaces are assigned to future tenants of the Building or future tenants of the
building located at 320 Bent Street, Cambridge, Massachusetts. Tenant’s use of
the parking spaces provided hereunder and Tenant’s rights with respect thereto
(including (without limitation) limitations on increases in the prevailing
monthly rate for parking spaces) shall otherwise be in accordance with the terms
of Section 2.01(d) of the Lease.

 

12.           Right of First Refusal.  In addition to Tenant’s Right of First
Offer set forth in Article 18 of the Lease and Tenant’s Right of First Refusal
set forth in Article 19 of the Lease, for so long as Tenant occupies at least
seventy-five percent (75%) of the Premises for which Base Rent has commenced,
Tenant shall have a right of first refusal (“ROFR”) as to any rentable premises
on the third floor of the Building (“Available ROFR Premises”).  To the extent
that Landlord renews or extends a then-existing lease for space on the third
floor with any then-existing tenant, or enters into a new lease for such space
with such then-existing tenant, such space shall not be deemed to be Available
ROFR Premises.  In the event Landlord intends to lease Available ROFR Premises
and prior to entering into any binding obligation to lease such space, Landlord
shall provide written notice thereof to Tenant (the “Notice of Offer”),
specifying the terms and conditions of a proposed lease to Tenant of the
Available ROFR Premises.

 

12.1.        Within fifteen (15) days following its receipt of a Notice of
Offer, Tenant shall advise Landlord in writing whether Tenant elects to lease
all (not just a portion) of the Available ROFR Premises or, at Tenant’s option
(in its sole discretion), the entire unoccupied rentable premises on the third
floor of the Building, including the Available ROFR Premises, on the terms and
conditions set forth in the Notice of Offer.  If Tenant fails to notify Landlord
of Tenant’s election within said fifteen (15) day period, then Tenant shall be
deemed to have elected not to lease the Available ROFR Premises.

 

12.2         If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises or the entire unoccupied rentable premises on the third
floor of the Building on the

 

--------------------------------------------------------------------------------


 

terms and conditions set forth in the Notice of Offer, then Landlord shall lease
the Available ROFR Premises or the entire unoccupied rentable premises on the
third floor of the Building, as applicable, to Tenant upon the terms and
conditions set forth in the Notice of Offer.

 

12.3         If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises or the entire unoccupied rentable premises on the third
floor of the Building on the terms and conditions set forth in the Notice of
Offer, or if Tenant fails to notify Landlord of Tenant’s election within the
fifteen (15) day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms and
conditions as set forth in the Notice of Offer following Tenant’s election (or
deemed election) not to lease the Available ROFR Premises or the entire
unoccupied rentable premises on the third floor of the Building.  If Landlord
does not lease the Available ROFR Premises within one hundred eighty (180) days
after Tenant’s election (or deemed election) not to lease the Available ROFR
Premises or the entire unoccupied rentable premises on the third floor of the
Building, then the ROFR shall be fully reinstated, and Landlord shall not
thereafter lease the Available ROFR Premises without first complying with the
procedures set forth in this Article 12.

 

12.4         Notwithstanding anything in this Article 12 to the contrary, Tenant
shall not exercise the ROFR during such period of time that Tenant is in default
under any provision of the Lease, as amended hereby, beyond all notice and cure
periods.  Any attempted exercise of the ROFR during a period of time in which
Tenant is so in default beyond all notice and cure periods shall be void and of
no effect.   In addition, Tenant shall not be entitled to exercise the ROFR if
Landlord has given Tenant two (2) or more notices of (i) any monetary default or
(ii) any material non-monetary default under the Lease, whether or not the
defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFR.

 

12.5         Notwithstanding anything in this Lease to the contrary, Tenant
shall not assign or transfer the ROFR, either separately or in conjunction with
an assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion; provided that this Section 12.5 shall not apply to a
Permitted Transfer.

 

12.6         If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Available ROFR Premises in the event that the Available
ROFR Premises is unavailable due to a holdover by the then-existing occupants of
the Available ROFR Premises or for any other reason beyond Landlord’s reasonable
control; provided that (i) all Tenant obligations under the Lease, as amended
hereby, related to such Available ROFR Premises shall commence only if such
Available ROFR Premises has been delivered to Tenant free and clear of all
occupants (and all other conditions to the commencement of any such obligations
have been satisfied) and (ii) Landlord shall use commercially reasonable efforts
to deliver such Available ROFR Premises to Tenant free and clear of all
occupants as soon as reasonably possible and, if such Available ROFR Premises,
is not so delivered within ninety (90) days of the anticipated commencement
date, Tenant shall have the right at any time thereafter until such Available
ROFR Premises is so delivered, on thirty (30) days advance notice to Landlord,
to withdraw its exercise of the ROFR with respect to such Available ROFR
Premises.

 

--------------------------------------------------------------------------------


 

13.           Utilities.  The first paragraph of Section 6.01 of the Lease is
hereby deleted and replaced in its entirety with the following:

 

“Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises (“Utility Services”), together with
any fees, surcharges and taxes thereon.  It is understood and agreed that
Landlord shall be responsible for bringing Utility Service and
telecommunications service to a common switching point(s) at the Building as
shown on Exhibit 6.01 attached to the Lease (collectively, the “Utility
Switching Points”).   The initial installation of metering of the Original
Premises and Additional Premises for the purpose of measuring Tenant’s
consumption of Utility Services is as set forth on the Metering Chart attached
hereto as Exhibit C (the “Metering Chart”), and the allocation of the cost of
installing, maintaining and repairing such metering between the parties is set
forth on the Metering Chart.  All Utility Services serving the Original Premises
or Additional Premises that are listed on the Metering Chart shall be separately
metered or otherwise addressed as provided on the Metering Chart and Tenant
shall pay for such Utility Services in the manner specified on the Metering
Chart and consistent with the provisions of this paragraph related to the
payment of such Utility Services charges.  Tenant shall pay all costs and
expenses associated with any separately metered utilities provided exclusively
to the Premises directly to the applicable service provider.  Tenant shall pay
all costs and expenses associated with utility charges that are based on a
check- or sub-metering metering installation based on Landlord’s reading of such
meters directly to Landlord at the same rate paid by Landlord to the provider
thereof.  Additional Rent for such utilities may be reasonably estimated monthly
by Landlord, based on actual readings of sub- and “check” meters where
applicable, and shall be paid monthly by Tenant within thirty (30) days after
being billed with a final accounting based upon actual bills received from the
utility providers following the conclusion of each fiscal year of the Building. 
Tenant shall be provided with access to all meters (including sub and “check”
meters) that measure Tenant’s consumption of Utility Services and, upon Tenant’s
request, Landlord shall provide Tenant with reasonable supporting documentation
(i) evidencing the rates paid by Landlord to providers of Utility Services or
(ii) supporting the final accounting described above.  Tenant shall pay for any
and all costs to install and connect Utility Services from the Utility Switching
Points to the Premises.    Landlord shall be under no obligation as to any
Utility Services beyond the foregoing responsibility to bring such Utility
Services to the Utility Switching Points as required in the completion of the
Base Building Work and Landlord shall not be liable for any interruption or
failure in the supply of any utilities or Utility Services, except to the extent
expressly set forth below.”

 

14.           Operating Expenses.  The third parenthetical in the first
paragraph of Section 8.01 of the Lease is hereby deleted in its entirety and
replace with the following language:  “(other than Utility Services to tenants
in their demised premises if Tenant is directly responsible for payment under
the Lease on account of such Utility Service consumed by Tenant)”.  For the
avoidance of doubt, in no event shall Operating Expenses or other amounts
charged to Tenant under the Lease, as amended hereby, include the costs of
Utility Services to other tenants of the Building in their demised premises if
Tenant is responsible for payment under the Lease, as amended hereby, for
Tenant’s actual consumption of such Utility Service.

 

--------------------------------------------------------------------------------


 

15.           Broker. Tenant represents and warrants that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Amendment other than CB Richard Ellis, Inc. (“Broker”), and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with the representation of Tenant in connection with this
Amendment.  Landlord shall compensate Broker in relation to this Amendment
pursuant to a separate agreement between Landlord and Broker.

 

15.1         Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Amendment, other than as contained in this Amendment.

 

15.2         Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Amendment.  Landlord is executing this Amendment in
reliance upon Tenant’s representations, warranties and agreements contained
within Section 15, Section 15.1 and this Section 15.2.

 

15.3         Tenant agrees to indemnify, save, defend and hold Landlord harmless
from any and all cost or liability for compensation claimed by any other broker
or agent, other than Broker, employed or engaged by Tenant or claiming to have
been employed or engaged by Tenant.

 

15.4         Landlord shall pay any commission, fee or other compensation due to
any Landlord broker(s) in connection with this Amendment.  Landlord agrees to
indemnify, save, defend and hold Tenant harmless from any and all cost or
liability for compensation claimed by any broker or agent employed or engaged by
Landlord or claiming to have been employed or engaged by Landlord.

 

16.           Effect of Amendment.  Except as modified by this Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease, as
amended hereby, their respective assigns.  In the event of any conflict between
the terms contained in this Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. 
From and after the Execution Date, the term “Lease” as used in the Lease shall
mean the Lease, as modified by this Amendment.

 

17.           Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.

 

18.           Counterparts.  This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

 

--------------------------------------------------------------------------------


 

19.           Authority.  Landlord and Tenant have all necessary and proper
authority, without the need for the consent of any other person or entity, to
enter into and perform under this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jonathan P. Klassen

 

Name:

Jonathan P. Klassen

 

Title:

VP, Legal and Secretary

 

 

 

 

 

 

 

TENANT:

 

 

 

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ J DeTore

 

Name:

J DeTore

 

Title:

VP, Finance

 

 

--------------------------------------------------------------------------------
